UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6777


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

LARRY DARNELL BELCHER, a/k/a Truck,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:97-cr-70018-JLK-1)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Darnell Belcher, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Darnell Belcher seeks to appeal a letter from

the     Clerk’s   Office     in   the       Western       District     of    Virginia

requesting a record “retrieval fee.”                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory       and       collateral      orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The letter Belcher

seeks    to   appeal   is   neither     a       final   order   nor   an    appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             DISMISSED




                                            2